DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-17, and 19-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobine (5,167,882).
Jacobine sets forth stereolithography methods for three-dimensional printing using thiol/ene compositions.   Jacobine sets forth said compositions can be stored separately (i.e., thiol in one ink and ENE in another)—see col. 3, lines 45-50.  Thus, Jacobine sets forth a two-part ink composition (i.e., a kit).  Wherein in example 24, Jacobine sets forth a combined prior to use thiol/ene composition comprising 60 parts of trimethylolpropane trinorobornenecarboxylate; 60 parts of hexanediol dinorobornene; 85.3 parts of; 4.19 of a photoinitiator and 1000 ppm of a stabilizer, wherein the overall composition comprises 40.5 wt. % of the PETMP.   One primary difference is the compositional amounts set forth by Jacobine differ from the instantly claimed amount of up to 30 % thiol monomer and up to 90 wt. % of at least one ene monomer and an ene oligomer.  However, the courts have upheld where the general conditions of the claims are set forth in the teachings of the prior art.  It is not inventive to discover the optimum and workable ranges by routine experimentation—see In re Aller et al, 105 USPQ 233.  
It is deemed the overall teachings of the Jacobine set forth with sufficient specificity a kit comprising the claimed components; however, Jacobine does set forth a thiol/ene composition useful as an ink for printing in stereolithography processes to build up 3D articles.  Jacobine additionally sets forth that when said composition is to be stored for long periods of time the components thiol/ene components can be separated into a two-part formulation.  Using the BRI of kit, a kit is a set of components, articles or equipment needed for a specific purpose.  The storage of a separated composition components would be considered a kit for a 3D building material. 
 Jacobine does not specifically teaching a kit, it is deemed a skilled artisan using the overall teachings of the reference, especially col. 3, lines 48-51, the composition found in example 24 as a guide and the teachings that the ratio of thiol to ene is between 0.7:1 to 1.3:1 (40.69 wt. % thiol to 58.8 wt. % ene to 56.5 wt. % (thiol) to 43.4 wt. % ene).  From said ratio it can be seen the thiol component in the composition can be from 40.69 (41) wt. % to 56.5 (57 wt. %) of the thiol-ene composition.  Therefore, it would have been within the skill level of an ordinarily skilled artisan to separate the thiol/ene composition as set forth by the reference into a two-component kit for storage. 
It is deemed the it would have been within the skill level of an ordinary artisan using the overall teachings of Jacobine to obtain a kit comprising a first ink comprising a thiol monomer comprising PETMP; and a second ink comprising an ene monomer comprising an ethylenically unsaturated moiety, wherein the thiol monomer and the ene monomer are not combined prior to printing.  Jacobine sets forth an ink composition, as found in example 24, comprising a 3D printing composition comprising 85.3 parts of PETMP (40.5 wt. %); 60 parts trimethylolpropane trinorobornenecarboxylate; 60 parts of hexanediol dinorobornene; 4.19 of a photoinitiator and 1000 ppm of a stabilizer, wherein the overall composition comprises 40.5 wt. % of the PETMP.  Jacobine further sets forth in the overall teachings said compositions can be separated into a two-component composition for storage stability of the ink composition under long periods because the thiol/ene combination are sensitive to fluorescent light, as well as, it would be obvious not to combine prior to use with an expectation of keeping the composition stable and in an unpolymerized state prior to using in absence of evidence to the contrary and/or unexpected results.  

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napadensky et al (8,481,241).
Napadensky sets forth compositions and methods for use in three-dimensional model printing comprising at least two different ink compositions, i.e., a first interfacial ink material and a second interfacial ink material.  
Napadensky sets forth a first interfacial ink composition 17 in Table 3 comprising a urethane acrylate oligomer (Photomer 6010); phenoxyethyl acrylate (SR-399); trimethylolpropane triacrylate (SR-351); photoinitiator (Irgacure I-907); a silicone surface additive (Byk-307); vinyl caprolactam; and trimethylolpropane tri (3-methcaptopropionate)—see Table 3 in column 19.  Napadensky sets forth the first interference compositions (those from Table 2 and Table 3) comprises 50 wt. acrylic oligomers; 30 % acrylic monomers; 15 % acrylic crosslinking monomers; 2 % of photoinitiators—see column 18, lines 40-45.  Additionally, Napadensky sets forth said composition (1st interface composition) comprises at least 5 % of a sulfur containing component, wherein Napadensky sets forth said sulfur containing component is trimethylolpropane tri(3-methcaptopropionate)—see column 15, line 50-55 and column 16, lines 1-5.  Napadensky sets forth additive, such as pigments dispersants, and stabilizers can be added in amounts of at least up to 2 %--see col. 18, line 44. One primary difference is it appears Napadensky fails to expressly set forth up to 90 wt. % of at least one ene monomer and an ene oligomer.  However, it is deemed the composition will work within any reasonable proportions.  The courts have upheld where the general conditions of the claims are set forth in the teachings of the prior art.  It is not inventive to discover the optimum and workable ranges by routine experimentation—see In re Aller et al, 105 USPQ 233.  
Napadensky sets forth in table 6, example 12 a second interfacial ink composition comprising a divinyl ether monomer (an ene monomer) and a second methacrylate monomer (polyethylene glycol diacrylate) and a photoinitiator, as, well as, as a pigment—see table 6, example 12 and col. 26, lines 30-35.  Napadensky does not set forth explicitly that said ink composition are in a kit; however, it is deemed most ink jet ink pigmented compositions are available ink inkjet ink cartridge kits…in this instance it would have been obvious to place each ink (1st interfacial and 2nd interfacial) in different cartridges and in a single kit since they work together to obtain the 3-d printed article.  Thus, it is deemed the kit of claims is obvious in view of the teachings.  
The curable component of the second interface material may have one or more vinyl ether substituents, wherein the concentration of the vinyl ether substituents is in the range of 10-30%. Napadensky does not set forth the amount of methacrylate monomer in the second interface composition.  However, it has been upheld by the courts, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955
Regarding the method, Napadensky sets forth said compositions can be selectively depositing layers of interfacial composition 1 and 2 on a substrate—see figure 3.  The images are deposited accorded to a CAD method (computer assisted design)—see figure 1.  Napadensky sets forth said first interfacial and 2nd interfacial composition can be cured by use of UV or infrared radiation—see col. 29, lines 35-45.   Napadensky sets forth infrared radiation can be used to cure the composition and, in this instance, when chosen is deemed to read on the heat curing.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc